Case 2:19-cv-03656-SB-GJS Document 185 Filed 03/19/21 Page 1 of 4 Page ID #:3751



  1 JACK P. DICANIO (SBN 138782)
    jack.dicanio@skadden.com
  2 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
    300 South Grand Avenue, Suite 3400
  3 Los Angeles, California 90071
    Telephone: (213) 687-5000
  4 Facsimile: (213) 687-5600
  5 Attorneys for Defendants
    NATIONAL HOCKEY LEAGUE,
  6 NHL ENTERPRISES, LP AND
    NATIONAL HOCKEY LEAGUE BOARD OF GOVERNORS
  7
    [Additional Counsel Listed in Signature Block]
  8
  9                      UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11 KELLI EWEN, Individually, and as           CASE NO.: 2:19-cv-03656 FMO (GJSx)
 12 Personal Representative of the Estate of   STATUS REPORT RE:
    TODD EWEN, Deceased,                       SETTLEMENT
 13
 14                   Plaintiff,
 15              v.
 16
      NATIONAL HOCKEY LEAGUE, et al.,
 17
 18                    Defendants.

 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                         STATUS REPORT RE: SETTLEMENT
Case 2:19-cv-03656-SB-GJS Document 185 Filed 03/19/21 Page 2 of 4 Page ID #:3752



  1                       STATUS REPORT RE: SETTLEMENT
  2        Plaintiff Kelli Ewen and Defendants, the National Hockey League, NHL
  3 Enterprises, LP, and the National Hockey League Board of Governors (collectively,
  4 “Defendants” or the “NHL”) (together with Plaintiff, the “Parties”), jointly submit
  5 this Status Report Re: Settlement pursuant to the Order on Joint Motion to Extend
  6 Discovery and Case Management Deadline (ECF No. 106). On March 7, 2021, the
  7 Parties held a mediation before Magistrate Judge Jeffrey J. Keyes (Retired D.
  8 Minn.), and reached an agreement in principle to settle this litigation. Since that
  9 time, the Parties have been working to memorialize their settlement in a written
 10 agreement, the terms of which will be confidential. That process is ongoing as the
 11 Parties ensure that the written agreement satisfies all applicable testamentary and
 12 other requirements. The Parties expect a final agreement to be signed in short order
 13 and anticipate submitting the appropriate documents to the Court for dismissal of the
 14 case shortly thereafter.
 15        As a result, the Parties respectfully request that the Court extend the
 16 impending deadlines for joint summary judgment briefing by two weeks. Pursuant
 17 to the Order Granting Joint Motion for Relief from Order Setting Summary
 18 Judgment Requirements (ECF NO. 162), the current summary judgment briefing
 19 schedule requires: (1) the moving Party to deliver its portion of the joint brief on
 20 March 26, 2021; (2) the opposing Party to deliver its portion of the joint brief on
 21 April 9, 2021; and (3) filing of joint brief on April 12, 2021. With the requested
 22 two-week extension, the deadlines would be as follows:
 23                     Event                                      Date
 24   Moving party’s portion of joint brief on                 April 9, 2021
      summary judgment delivered
 25
      Opposing party’s portion of joint brief                 April 23, 2021
 26   delivered
 27   Joint brief filed (set for hearing on May               April 26, 2021
      14, 2021)
 28

                                        1
                          STATUS REPORT RE: SETTLEMENT
Case 2:19-cv-03656-SB-GJS Document 185 Filed 03/19/21 Page 3 of 4 Page ID #:3753



  1 Date: March 19, 2021                     Respectfully submitted,
  2
  3 /s/ Brian C. Gudmundson                 /s/ Jack P. DiCanio
  4 Brian C. Gudmundson (pro hac vice)      JACK P. DICANIO (SBN 138782)
    brian.gudmundson@zimmreed.com           jack.dicanio@skadden.com
  5 Michael J. Laird (pro hac vice)         SKADDEN, ARPS, SLATE,
    michael.laird@zimmreed.com                MEAGHER & FLOM LLP
  6 ZIMMERMAN REED LLP                      300 South Grand Avenue, Suite 3400
    80 S 8th Street, Suite 1100             Los Angeles, California 90071
  7 Minneapolis, MN 55402                   Telephone: (213) 687-5000
    Tel (612) 341-0400                      Facsimile: (213) 687-5600
  8 Fax (612) 341-0844
                                            JOHN H. BEISNER (SBN 81571)
  9 Christopher P. Ridout (SBN 143931)      john.beisner@skadden.com
    christopher.ridout@zimmreed.com         SKADDEN, ARPS, SLATE,
 10 ZIMMERMAN REED LLP                       MEAGHER & FLOM LLP
    2381 Rosecrans Ave., Suite 328          1440 New York Avenue, N.W.
 11 Manhattan Beach, CA 90245               Washington, D.C. 20005-2111
    Tel (877) 500-8780                      Telephone: (202) 371-7000
 12 Fax (877) 500-8781
                                            SHEPARD GOLDFEIN (admitted pro
 13 Mark M. O’Mara (pro hac vice)           hac vice)
    mark@omaralawgroup.com                  shepard.goldfein@skadden.com
 14 O’MARA LAW GROUP                        MATTHEW M. MARTINO (admitted
    221 NE Ivanhoe Blvd., Suite 200         pro hac vice)
 15 Orlando, FL 32804                       matthew.martino@skadden.com
    Tel (407) 898-5151                      MICHAEL H. MENITOVE
 16 Fax (407) 898-2468                      (admitted pro hac vice)
                                            michael.menitove@skadden.com
 17 Attorneys for Plaintiff                 SKADDEN, ARPS, SLATE,
    KELLI EWEN                               MEAGHER & FLOM LLP
 18                                         One Manhattan West
                                            New York, New York 10001
 19                                         Telephone: (212) 735-3000
 20                                         JOSEPH BAUMGARTEN (admitted pro
                                            hac vice)
 21                                         jbaumgarten@proskauer.com
                                            ADAM M. LUPION (admitted pro hac
 22                                         vice)
                                            alupion@proskauer.com
 23                                         PROSKAUER ROSE LLP
                                            Eleven Times Square
 24                                         New York, New York 10036-8299
                                            Telephone: (212) 969-3000
 25
                                            Attorneys for Defendants
 26                                         NATIONAL HOCKEY LEAGUE,
                                            NHL ENTERPRISES, LP AND
 27                                         NATIONAL HOCKEY LEAGUE
                                            BOARD OF GOVERN
 28

                                       2
                         STATUS REPORT RE: SETTLEMENT
Case 2:19-cv-03656-SB-GJS Document 185 Filed 03/19/21 Page 4 of 4 Page ID #:3754



  1                            ATTORNEY ATTESTATION
  2        I, Jack P. DiCanio, am the ECF User whose ID and password are being used to
  3 file the Joint Motion to Extend Discovery and Case Management Deadlines. In
  4 compliance with C.D. Cal. L.R. 5-4.3.4(a)(2)(i), I hereby attest that the concurrence
  5 in the filing of the document has been obtained from the other signatory.
  6                                                     s/ Jack P. DiCanio
                                                        Jack P. DiCanio
  7                                                     Attorney for Defendants
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                       3
                         STATUS REPORT RE: SETTLEMENT
